Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed on 3/28/2022.  Claim 1 is pending.  Applicant’s arguments have been fully considered.  Claim 1 is non-finally rejected for reasons below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Proska et al. (US 2007/0182576 A1) in view of Niedzwiecki et al. (US 2010/0039233 A1) and Chandler (US 2012/0025835).
Regarding claim 1, Proska discloses a battery system ([0004]) comprising: a plurality of cell groups (Zones 18A, 18B, and 18C), each of which being constructed of a plurality of  battery cells (12) ([0013-0014] and Fig. 1); a plurality of cell controllers (DCU, 14) installed to and associated with each of a respective cell group (Zone 18A, 18B, and 18C) (Fig. 1), each of which measures a state of each of the plurality of  battery cells in its respective cell group ([0013-0014 and 0023] and Figs. 1 and 3); and a battery controller (20) performing wireless communication with each of the cell controllers ([0013-0014, 0023 and 0024] and Figs. 1 and 3), wherein: each of the cell controllers (DCU, 14) wirelessly transmits measurement result of states of each of the battery cells in the respective associated cell group to the battery controller (20) ([0017/L1-7, 0021 and 0024] and Figs. 1 and 3), by using an electric power supplied from the battery cells in the respective associated cell group ([0016/L1-13] indicates that there is supply of power from the battery, therefore, the power supply by the battery is used in transmitting battery information between controllers); the battery controller (20) includes a read/write circuit (the battery controller 20, is capable of receiving (i.e. read) and triggering alert (i.e. write), therefore, read and write circuit (i.e. a processor) is within the battery controller 20, [0021]) and the read/write circuit ([0021]) includes: a wireless communication unit (16) that wirelessly communicates with each of the cell controllers (14) by means of an active RFID ([0013 and 0015] and Figs. 1 and 2).   Proska discloses a measurement circuit including one or more sensors and an analog to digital convertor (ADC) operatively coupled with and in communication with the one or more sensors, the sensors operatively coupled with the battery cells to detect information from the battery cells, that measures the states of the battery cells constituting the respective cell group [0016].  Proska discloses a power supply circuit 42 operatively coupled with and in communication with the battery cells that is powered by the battery cells constituting the corresponding cell group [0016].  Proska discloses an antenna operatively coupled with and in communication with the measurement circuit, that transmits and received wireless signals [0015, 0016].  Proska discloses the battery controller includes a read/write circuit operatively coupled with and in communication with an antenna in the battery controller (Proska’s wireless communications feature, [0024]).  

(a) While Proska does not explicitly disclose that a low-power wireless communication unit that wirelessly communicates with a host controller:
 (Regarding a), Proska discloses a wireless transmitter (transmitter is a low-power device) for wirelessly transmitting signals to a processor for communicating the battery operating data to a receiver (i.e. host controller) ([0005-0006]). Proska discloses that a central controller (22, i.e. host controller) receives and processed data from the site controller (20, battery controller) located at each of client sites ([0014]). Proska discloses that all the battery operating data records are created and maintained for the batteries and is transmitted to the central controller (22, host controller), which lead to easy data accessibility to the client head office (this indicates that the (i.e. host controller) receives information wirelessly from the transmitter (i.e. low-power wireless communication unit), also, this scheme is different from how the cell controllers (14) communicate wirelessly with the wireless communication unit (16), [0024 and 0026]). A person of the ordinary skill in the art would acknowledge that transmitter is a low-power device and the transmitter wirelessly transmits state of health of the battery to the host controller in order to allow for easy data accessibility within the battery system (Proska: [0006, 0024, and 0026]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to acknowledge that the transmitter is a low-power device that wirelessly transmits battery’s state of health to the host controller in order to receive and report data effectively within the battery system (Proska: [0006, 0024, and 0026]). A person of the ordinary skill in the art would acknowledge such well-known technique of using a transmitter as a low-power device in order to transmit battery information within the battery system and would provide the expected results of doing so (KSR).
(b) Proska is silent as to the RFID is a semi-passive RFID.
 (Regarding b), Niedzwiecki teaches  RFID tags powered by an included battery (i.e. semi-passive RFID, [0004/L5-6]) (by definition, semi-passive RFID are RFID that are powered by a battery by www.rfidjournal.com). Niedzwiecki teaches that the RFID tags comprising an RFID detector, which is able to receive and respond to RF signals ([0004]). Niedzwiecki teaches that the carrier wave serves as the power source for the RFID tag ([0006/L8-9]). Niedzwiecki teaches that this RFID tags are designed in order to achieve accurate and rapid response from the query of the RFID detector.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate semi-passive RFID of Niedzwiecki into a battery system of Proska in order to achieve accurate and rapid response from the query of the RFID detector.  A person of the ordinary skill in the art would acknowledge such well-known technique of incorporating a semi-passive RFID in a battery system in order to achieve accurate and rapid information of the battery and would provide the expected results (KSR).

Regarding claim 1, Proska is silent as to the claim limitation below:
wherein the battery controller continuously transmits an unmodulated carrier wave to each of the cell controllers: and
each of the wireless communication circuits changes an impedance of an antenna that receives the unmodulated carrier wave transmitted from the battery controller at a timing in dependence on the states of the battery cells measured by the measurement circuit so as to transmit the wireless signal for the states of the battery cells measured by the measurement circuit to the battery controller.
However, Niedzwiecki teaches RFID tags powered by an included battery (i.e. semi-passive RFID, [0004/L5-6]) (by definition, semi-passive RFID are RFID that are powered by a battery by www.rfidjournal.com).  Niedzwiecki teaches that the RFID tags comprising an RFID detector, which is able to receive and respond to RF signals ([0004]). Niedzwiecki teaches that the RFID detector (102) continues to broadcast an unmodulated carrier wave ([0006/L5-7 and 0055]). Niedzwiecki teaches that the carrier wave serves as the power source for the RFID tag ([0006/L8-9]). Niedzwiecki teaches that the RFID tag modulates the carrier wave by passing it through a variable impedance ([0055]). Niedzwiecki teaches that the modulated carrier wave is retransmitted to the RFID detector ([0055]). Niedzwiecki teaches that this RFID tags are designed in order to achieve accurate and rapid response from the query of the RFID detector.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate semi-passive RFID of Niedzwiecki into a battery system of Proska in order to achieve accurate and rapid response from the query of the RFID detector.  A person of the ordinary skill in the art would acknowledge such well-known technique of incorporating a semi-passive RFID in a battery system in order to achieve accurate and rapid information of the battery and would provide the expected results (KSR).
It is noted that the language involving the controller functional language has been considered.  It has been held by the courts that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  See MPEP 2115.  

	Regarding claim 1, Proska does not disclose wherein upon receiving a balancing request from the battery controller, each cell controller adjusts a state of charge of the plurality of battery cellsto a uniform state of charge in the respective cell group controlled by the respective cell controller.  Chandler teaches a sensor arrangement 10 generally includes sensing wires 20-24, balancing resistors 28-30, balancing switches 34-36, sensor units 40-42, and a number of other electronic components. Sensor arrangement 10 is not limited to monitoring the various battery cells A-F; it may also perform other functions such as cell balancing.  Chandler teaches that in cell balancing activity, balancing switches are used to bleed or otherwise reduce the charge on a particular battery cell or group of cells so that a relatively uniform charge can be maintained across battery pack [0015].
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform a balancing activity of Proska’s cells when the controller has detected an imbalance, as taught by Chandler, for the benefit of protecting the cells from overcharge or discharge.  

Regarding claim 1, wherein the signal including the wirelessly transmitted measurement results includes a loss of 55dB or less, the instant Specification states:
[0033] The communication distance in the wireless communication scheme of the present invention will now be described. In the conventional passive and inductive-coupled RFID, it is necessary to perform wireless communication from the RFID to a reader by using a received electric power of a wireless signal transmitted from the reader. The communication distance in this case is generally of the order of several centimeters. 
[0034] On the contrary, in the wireless communication scheme of the present invention, the impedance of the antenna 50 is changed in each cell controller 100 by using the electric power supplied from the battery cells in the corresponding cell group 10, as described above. In this way, the semi-passive wireless communication utilizing the reflective wave for the unmodulated carrier wave is performed. 
[0035] Generally, a propagation loss L (dB) of the wireless signal in a free space can be represented by the following equation (1). In the equation (1), d(m) denotes a distance between antennas and k(m) denotes a wavelength of the wireless signal. 

    PNG
    media_image1.png
    22
    212
    media_image1.png
    Greyscale
 
[0036] It is here assumed that a transmission electric power in the read/write circuit 210 of the battery controller 200, which is the reader, is 1 W (30 dBm) and the minimum receiving sensitivity is -80 dBm. In this case, it is possible to perform wireless communication from the cell controller 100 to the battery controller 200 with a round-trip propagation loss in a 
range of 110 dB or less. In other words, the communication distance is a range corresponding to the propagation loss L=55 dB. 
[0037] For example, given that the frequency of the wireless signal is 900 MHz (k=0.33 m), it is found that the communication distance is d=14.9 m for L=55 dB in the forgoing equation (1). 
Therefore, it is found that the communication distance can be extended in the semi-passive wireless communication according to the present invention, in comparison to the conventional passive wireless communication as described above. 

It is noted that Niedzwiecki’s semi-RFID is capable of meeting the limitation of claim 1.

It is noted that the language involving the controller functional language has been considered.  It has been held by the courts that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  See MPEP 2115.  

Response to Arguments
	Regarding the arguments dated 3/28/2022, the Examiner notes that the prior art still reads on the claim as recited.  	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia Walls whose telephone number is 571-272-8699.  The examiner can normally be reached on M-F until 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/             Primary Examiner, Art Unit 1724